DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1-19 are pending and presented for examination.

Claim Objections
Claim 19 is objected to because of the following informalities:  “curingthe” should be “curing the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites a pendant group represented by a formula. R1-R3 are selected from specific groups but the claim also recites that one of R1-R3 is covalently bonded to one of the 1-R3 were covalently bonded to the graphene. The claim should be clarified to define the pendant group as either the precursor compound to the covalently bonded compound or recited more particularly with regards to the structure after being covalently bound. Claims 2-13 depend from claim 1 and are indefinite for the same reasons. For examination purposes, the pendant group has been interpreted as the compound prior to covalent bonding to the graphene.
Claim 9 recites the limitation "the primer".  There is insufficient antecedent basis for this limitation in the claim. Claims 10-13 depend from claim 9 and are indefinite for the same reasons. For examination purposes, the primer has been interpreted as the polymer coating for which there is antecedent basis.
Claim 14 recites mixing the oxidized graphene with a pendant group. However, the compound that is mixed with the graphene at that stage is simply a compound and is not pendant to anything. Therefore, at that point in time it should not be referred to as a pendant group, but rather a simple compound. Claims 15-19 depend from claim 14 and are indefinite for the same reasons.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




2.	Claim(s) 1-7, 9, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (“Piezoelectric property of PVDF/graphene composite films using 1H,1H,2H,2H-Perfluorooctyltriethoxysilane as a modifying agent”).

I.	Regarding claims 1-7, Huang teaches an additive comprising graphene oxide (comparable to oxidized graphene) nanoplatelets (Figure 1 and Section 2.2) and a pendant group covalently bonded to the graphene prepared from the compound 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Huang teaches all the limitations of claims 1-7; therefore, Huang anticipates the claims.

II.	Regarding claims 9, 11 and 12, Huang teaches a coating comprising the additive above dispersed in a polymer coating in an additive concentration of 0.3% by weight (Section 2.3). Huang teaches all the critical limitaitons of claims 9, 11 and 12; therefore, Huang anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (“Robust superhydrophobic epoxy composite coating prepared by dual interfacial enhancement”) in view of Huang.

I.	Regarding claims 1-8, Zhang teaches an additive comprising graphene nanoplatelets and a pendant group attached to the graphene prepared from the compound 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Figure 1). Zhang teaches the graphene to pendant group ratio being about 6:1 (Section 2.2, based on the amounts used and a density for 1H,1H,2H,2H-perfluorooctyltriethoxysilane being 1.3299 g/mL). Zhang fails to teach the graphene being oxidized graphene which is directly covalently bonded to the pendant group.
	However, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s additive by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide 

II.	Regarding claims 9-12, Zhang teaches an epoxy based coating comprising epoxy polymer and Zhang’s additive (Section 2.4) wherein the additive is present in the epoxy coating in an amount of 1% by weight (Section 3.3). Zhang fails to teach the graphene being oxidized graphene directly covalently bonded to the pendant group.
However, Huang teaches that oxidized graphene can be functionalized directly by covalent bonding with 1H,1H,2H,2H-perfluorooctyltriethoxysilane (Section 2.2 and Scheme 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhang’s coating by using graphene oxide nanoplatelets in place of Zhang’s graphene to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification to simplify the process of forming Zhang’s additive.

III.	Regarding claim 13, Zhang in view of Huang teach all the limitations of claim 9 (see above). Additionally, Zhang teaches that the contact angle is a result-effective variable which will alter the hydrophobicity of the coating and the contact angle and can be controlled by controlling the amount of additive in the coating (Figure 6). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or .  

3.	Claims 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poteet (U.S. PGPUB No. 2018/0274103) in view of Huang and Chakraborty et al. (U.S. Pat. No. 9433975).

I.	Regarding claim 14, 15 and 17, Poteet teaches a process for forming a hydrophobic coating comprising: mixing a graphene oxide nanoplatelet additive in amount of 0.5-1 wt% (0023) into an epoxy primer (0018) to form a coating and applying the coating to a substrate (claim 8) to provide a hydrophobic coating. Poteet fails to teach modifying the graphene by oxidation and then reaction with a compound as claimed.
However, Huang teaches forming a mixture of oxidized graphene and 1H,1H,2H,2H-perfluorooctyltriethoxysilane in a solvent (Section 2.2 and Scheme 1) and heating the mixture at 80 °C for 12 hours (Section 2.2) to form an additive for incorporation into a polymer resin coating (abstract). Furthermore, Chakraborty teaches forming oxidized graphene from graphene by a conventional process (Example 1, column 14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poteet’s process by modifying Poteet’s graphene nanoplatelets by formation of the graphene oxide nanoplatelets by oxidation of graphene as disclosed by Chakraborty followed by modification by mixing and heating as disclosed by Huang to provide directly functionalized graphene oxide with the 1H,1H,2H,2H-perfluorooctyltriethoxysilane. One would have been motivated to make this modification as the modified graphene oxide has improved dispersability as compared to conventional graphene and provides products with improved properties (see Huang at abstract and Section 1).

II.	Regarding claim 16, Poteet in view of Huang and Chakraborty teach all the limitations of claim 14, but fail to teach filtering the additive. However, the Examiner takes Official Notice that it is conventional to isolate and clean solid additives by filtering. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poteet in view of Huang and Chakraborty’s process by additionally filtering the additive. One would have been motivated to make this modification to further purify the additive prior to incorporation into the epoxy resin.

III.	Regarding claim 18, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17 (see above) including incorporating the additive into the coating in an amount as claimed (see above). However, Poteet in view of Huang and Chakraborty fail to teach the solids content of the coating. However, the solids content is a result-effective variable as adjusting the solids content will alter the coatability of the coating and can be controlled by varying the amount of solvent in the coating. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed range through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).

IV.	Regarding claim 19, Poteet in view of Huang and Chakraborty teach all the limitations of claim 17, but fail to teach the curing conditions. However, the temperature and length of time for curing are result-effective variables that will dictate the final degree of curing of the coating with 

Conclusion
	Claims 1-19 are pending.
	Claims 1-19 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/ROBERT S WALTERS JR/
May 30, 2021Primary Examiner, Art Unit 1796